DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Objections
Claims 19-20 are objected to because of the following informalities: 

In claim 19, “a warning that the device may collect audio and/or video data, and a time span in which the device may have collected audio and/or video data” should be changed to “a warning that the nearby device may collect audio and/or video data, and a time span in which the nearby device may have collected audio and/or video data” in order to correct the lack of antecedent basis in the claim.
In claim 20, “The method of claim 19…” should be changed to “The computer-implemented method of claim 19…” to keep the claims consistent.
  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorsica et al. (US Publication Number 2020/0221400 A1, hereinafter “Gorsica”) and Moldavsky et al. (US Publication Number 2015/0080030 A1, hereinafter “Moldavsky”), further in view of Horling (US Publication Number 2018/0330589 A1).

(1) regarding claim 1:
As shown in fig. 2, Gorsica disclosed a computing apparatus (200, Electronic Device fig. 2), comprising: 
a hardware platform comprising a processor and a memory (para. [0022], note that electronic device 100 may use hardware component equivalents for application data processing and signal processing. Also see para. [0024], note that controller 106 includes system memory 144 for containing actively used program code and data); 
a transceiver (para. [0020], note that OTA communication subsystem 103 includes transceiver modules A and B); 
a local user display (para. [0027], note that the electronic d3evevice includes a display); and 
instructions encoded within the memory to instruct the processor to: 
locate via the transceiver at least one nearby device (para. [0043], note that Second electronic device 202 is prompted to wake up and to synchronize time with first electronic device 200, in response to receiving frame sync signal 242a. First and second electronic devices 200, 202 connect, via in-band OTA communication channel 239 using either preset and coordinated timing, frequency, and connection parameters or such information encoded in frame sync signal 242a). 
Gorsica disclosed most of the subject matter as described as above except for specifically teaching determine profile information for the nearby device.
However, Moldavsky teaches receive observational profile information for the nearby device (para. [0085], note that the transceiver 112 connects to the mobile device 112 and retrieves a universally unique identifier (UUID) 114 to determine whether the mobile device is listening on the channel assigned for use by the close proximity notification service 116).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach receive observational profile information for the nearby device. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 1.
Gorsica and Moldavsky disclosed most of the subject matter as described as above except for specifically teaching the profile information including information on an ability of the nearby device to collect ambient audio and/or video data; and display on the local user display an identifier of the nearby device including a device type, a warning that the nearby device may collect audio and/or video data, and a time span in which the nearby device may have collected audio and/or video data.
However, Horling disclosed the profile information including information on an ability of the nearby device to collect ambient audio and/or video data (para. [0099], note that an audio processing module 338 for processing audio inputs and voice messages collected from an environment surrounding the voice-activated device 180); and display on the local user display an identifier of the nearby device including a device type (para. [0071], note that when the voice-activated device 180 is a mobile device (e.g., a mobile phone or a tablet computer), its display screen is optionally configured to display a notification concerning the state of audio input processing. Also see para. [0106]), a warning that the nearby device may collect audio and/or video data (para. [0149], note that the server system 164 includes a notification module (not shown) for generating alerts and/or notifications for users. For example, in some implementations the notification module generates alerts for users in response to sounds or audio events captured by one or more voice-activated devices 180), and a time span in which the nearby device may have collected audio and/or video data (para. [0156], note that active listening occurs when the voice-activated device 180 stores the audio inputs collected from its surrounding environment and/or shares the audio inputs with a remote server. Also see para. [0174]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach the profile information including information on an ability of the nearby device to collect ambient audio and/or video data; and display on the local user display an identifier of the nearby device including a device type, a warning that the nearby device may collect audio and/or video data, and a time span in which the nearby device may have collected audio and/or video data. The suggestion/motivation for doing so would have been in order to actively monitor user’s premises via voice assistant devices (para. [0006]). Therefore, it would have been obvious to combine Gorsica and Moldavsky with Horling to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Gorsica disclosed most of the subject matter as described as above except for specifically teaching wherein the profile information further comprises information on the nearby device’s ability to listen in on ambient conversation.
However, Moldavsky teaches wherein the profile information further comprises information on the nearby device’s ability to listen in on ambient conversation (para. [0086], note that the mobile device is listening for such connection requests 96, and upon recognizing the incoming request a connection with the transceiver is attempted 122).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the profile information further comprises information on the nearby device’s ability to listen in on ambient conversation. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 2.

(3) regarding claim 3:
Gorsica further disclosed the computing apparatus of claim 1, wherein the l profile information further comprises information on the nearby device’s ability to visually observe ambient activity (para. [0035], note that the electronic device 100 sends an out-of-band asynchronous frame sync signal for mod device 182 that is in Bluetooth sniff mode that enables a lower power state. Mod device 182 listens at predetermined intervals to check for messages to bring the connection link up to a higher power state to receive streaming output data from the connected device).

(4) regarding claim 4:
Gorsica further disclosed the computing apparatus of claim 1, wherein the transceiver is a low-power transceiver (para. [0031], note that beacon 194 can be an infrared (IR) emitter that is detectable by a low power IR sensor that remains active when RF transceiver M 144m is asleep. Also see para. [0040]).

(5) regarding claim 5:
Gorsica further disclosed the computing apparatus of claim 4, wherein the low-power transceiver is a low-power Bluetooth transceiver (para. [0036], note that connecting via the in-band connection involves setting up Bluetooth Low Energy communication between electronic device 100 and mod device 182).

(6) regarding claim 6:
Gorsica further disclosed the computing apparatus of claim 1, wherein the user display includes an augmented reality view (para. [0027], note that the second electronic device is a modular (“mod”) device 182 that augments capabilities and functionalities of electronic device 100).

(7) regarding claim 7:
Gorsica disclosed most of the subject matter as described as above except for specifically teaching wherein the user display includes a list view.
 However, Moldavsky teaches wherein the user display includes a list view (para. [0076], note that the result of this first stage 68 of process 60 is a list 70 of discovered mobile devices in proximity to the transceiver).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the user display includes a list view. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 7.

(8) regarding claim 8:
Gorsica further disclosed the computing apparatus of claim 1, wherein locating the at least one nearby device comprises receiving a device identifier from the nearby device (para. [0031], note that beacon 194 can maintain encoding information for a radio frequency identifier (RFID) 189 in mod device 182. Beacon 194 transmits an encoded interrogation signal that activates RFID 189 that then triggers processor 197. Mod connect detect sensor 195 of electronic device 100 can determine whether or not mod device 182 is physically and electrically coupled to electronic device 100).

(9) regarding claim 9:
Gorsica disclosed most of the subject matter as described as above except for specifically teaching wherein the device identifier is self-reported.
However, Moldavsky teaches wherein the device identifier is self-reported (para. [0039], note that the MAC address (or other identifying information) of the transceiver 14 stored by the close proximity notification application running on mobile device 12 is transmitted (e.g., under the control of the close proximity notification application).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the device identifier is self-reported. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 9.

(10) regarding claim 10:
Gorsica disclosed most of the subject matter as described as above except for specifically teaching wherein receiving the profile information further comprises querying a cloud service for observational capabilities of the self-reported device identifier.
However, Moldavsky teaches wherein receiving the profile information further comprises querying a cloud service for observational capabilities of the self-reported device identifier (para. [0039], note that the mobile device 12 is further in wireless communication, e.g., via the Internet or other communications network or network of networks 18, with an application server 20. That is to say, having received the broadcast from transceiver 14, the application running on the mobile device seeks to establish communication with the data server 20. Upon successfully contacting the server, the MAC address (or other identifying information) of the transceiver 14 stored by the close proximity notification application running on mobile device 12 is transmitted (e.g., under the control of the close proximity notification application).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein receiving the profile information further comprises querying a cloud service for observational capabilities of the self-reported device identifier. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 10.

(11) regarding claim 11:
Gorsica disclosed most of the subject matter as described as above except for specifically teaching wherein receiving profile information from the nearby device comprises receiving self-reported profile information from the nearby device.
However, Moldavsky teaches wherein receiving profile information from the nearby device comprises receiving self-reported profile information from the nearby device (para. [0039], note that information concerning the mobile device (e.g., a MAC address or other identifying information associated with the mobile device, e.g., a serial number or other identifier of the close proximity notification application) may also be transmitted to the application server 20. This latter transmission may require user consent either immediately prior to the transmission).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein receiving profile information from the nearby device comprises receiving self-reported profile information from the nearby device. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 11.

(12) regarding claim 12:
Gorsica disclosed most of the subject matter as described as above except for specifically teaching wherein the instructions are further to supplement the self-reported profile information with data from a cloud service.
 However, Moldavsky teaches wherein the instructions are further to supplement the self-reported profile information with data from a cloud service (para. [0043], note that the data server 20 uses the MAC address (or other unique identifier information) regarding transceiver 14, filter selections, and/or user profile information to determine what information to provide to the mobile device 12).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the instructions are further to supplement the self-reported profile information with data from a cloud service. The suggestion/motivation for doing so would have been in order to provide real time data feeds to a user of a mobile device (abs.). Therefore, it would have been obvious to combine Gorsica with Moldavsky to obtain the invention as specified in claim 12.

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moldavsky et al. (US Publication Number 2015/0080030 A1, hereinafter “Moldavsky”) and Gorsica et al. (US Publication Number 2020/0221400 A1, hereinafter “Gorsica”), further in view of Horling (US Publication Number 2018/0330589 A1).

(1) regarding claim 13:
As shown in fig. 1, Moldavsky disclosed one or more tangible, non-transitory computer-readable storage media having stored thereon instructions to: 
enumerate nearby devices with latent observation abilities (para. [0131], note that a mobile device 12 is searching or listening for nearby wireless communication devices (e.g., a transceiver 14). At block 1804, it is determined whether a wireless communication device has been discovered); 
build for the nearby devices respective individual latent observation profiles (para. [0131], note that if a wireless communication device has been discovered, then processing continues at block 1806 where the results of the search (e.g., an identifier of a discovered device) are received), 
Moldavsky disclosed most of the subject matter as described as above except for specifically teaching display the latent observation profiles to a user.
However, Gorsica disclosed display the latent observation profiles to a user (para. [0044], note that first electronic device 202 presents output data 248 on user output device 250).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to display the latent observation profiles to a user. The suggestion/motivation for doing so would have been in order to provide an asynchronous quick connection or reconnection between wireless connecting devices for low-latency transitions in presentation of content to a user (abs.). Therefore, it would have been obvious to combine Moldavsky with Gorsica to obtain the invention as specified in claim 13.
Gorsica and Moldavsky disclosed most of the subject matter as described as above except for specifically teaching including information about the nearby devices’ ability to collect ambient audio and/or video data, wherein a latent observation profile comprises an identifier of a device including a device type, a warning that the device may collect audio and/or video data, and a time span in which the device may have collected audio and/or video data.
However, Horling disclosed including information about the nearby devices’ ability to collect ambient audio and/or video data (para. [0099], note that an audio processing module 338 for processing audio inputs and voice messages collected from an environment surrounding the voice-activated device 180), wherein a latent observation profile comprises an identifier of a device including a device type (para. [0071], note that when the voice-activated device 180 is a mobile device (e.g., a mobile phone or a tablet computer), its display screen is optionally configured to display a notification concerning the state of audio input processing. Also see para. [0106]), a warning that the device may collect audio and/or video data (para. [0149], note that the server system 164 includes a notification module (not shown) for generating alerts and/or notifications for users. For example, in some implementations the notification module generates alerts for users in response to sounds or audio events captured by one or more voice-activated devices 180), and a time span in which the device may have collected audio and/or video data (para. [0156], note that active listening occurs when the voice-activated device 180 stores the audio inputs collected from its surrounding environment and/or shares the audio inputs with a remote server. Also see para. [0174]).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach including information about the nearby devices’ ability to collect ambient audio and/or video data, wherein a latent observation profile comprises an identifier of a device including a device type, a warning that the device may collect audio and/or video data, and a time span in which the device may have collected audio and/or video data. The suggestion/motivation for doing so would have been in order to actively monitor user’s premises via voice assistant devices (para. [0006]). Therefore, it would have been obvious to combine Moldavsky and Gorsica with Horling to obtain the invention as specified in claim 13.

(2) regarding claim 14:
Moldavsky further disclosed the one or more tangible, non-transitory computer-readable storage media of claim 13, wherein the latent observation profiles comprise information on the nearby devices’ ability to listen in on ambient conversation (para. [0086], note that the mobile device is listening for such connection requests 96, and upon recognizing the incoming request a connection with the transceiver is attempted 122). 

(3) regarding claim 15: 
Moldavsky further disclosed the one or more tangible, non-transitory computer-readable storage media of claim 14, wherein the latent observation profile information comprises information on the nearby devices’ ability to visually observe ambient activity (para. [0086], note that the mobile device is listening for such connection requests 96, and upon recognizing the incoming request a connection with the transceiver is attempted 122). 

(4) regarding claim 16: 
Moldavsky disclosed most of the subject matter as described as above except for specifically teaching wherein displaying the latent observation profiles to the user comprises providing an augmented reality view. 
However, Gorsica disclosed wherein displaying the latent observation profiles to the user comprises providing an augmented reality view (para. [0027], note that the second electronic device is a modular (“mod”) device 182 that augments capabilities and functionalities of electronic device 100).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein displaying the latent observation profiles to the user comprises providing an augmented reality view. The suggestion/motivation for doing so would have been in order to provide an asynchronous quick connection or reconnection between wireless connecting devices for low-latency transitions in presentation of content to a user (abs.). Therefore, it would have been obvious to combine Moldavsky with Gorsica to obtain the invention as specified in claim 16.

(5) regarding claim 17: 
Moldavsky further disclosed the one or more tangible, non-transitory computer-readable storage media of claim 13, wherein displaying the latent observation profiles to the user comprises providing a list view (para. [0076], note that the result of this first stage 68 of process 60 is a list 70 of discovered mobile devices in proximity to the transceiver).

(6) regarding claim 18:
Moldavsky further disclosed the one or more tangible, non-transitory computer-readable storage media of claim 13, wherein displaying the latent observation profiles to the user comprises providing a hybrid list/augmented reality view (para. [0139], note that the transceiver 14 initiates communication with one or more wireless mobile devices 12 by: discovering wireless mobile devices within a proximity range of the transceiver 14; interrogating for selective device, classes, eliminating previously found wireless mobile devices 12, connecting to the filtered list of wireless mobile devices 12, and sending a signal to the wireless mobile devices 12 in the filtered list).

The proposed rejection as explained in claims 13 and 18, renders obvious the steps of the method of claims 19-20 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 13 and 18 are equally applicable to claims 19-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Burns et al. (US Publication Number 2018/0113577 A1) disclosed to video monitoring, including, but not limited, to monitoring and reviewing video feeds, events, and corresponding timelines.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674